United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2243
                                 ___________

Joseph L. Stephens,                      *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Sue Newberry, Arkansas Supreme           *
Court; Othello Cross, McKissick-         *
Kearney Law Firm; Berlin Jones,          *
Circuit Court Judge; Captain Baker,      *
Jefferson County Jail; Larry Norris,     * Appeal from the United States
Director, Arkansas Department of         * District Court for the
Correction; Ray Hobbs, Assistant         * Eastern District of Arkansas.
Director, Arkansas Department of         *
Correction; Greg Harmon, Assistant       *    [UNPUBLISHED]
Warden, Jefferson County Jail; Lt.       *
Ed Adams, Arkansas Department of         *
Correction; Winston Bryant, Attorney *
General,                                 *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: August 6, 1998
                             Filed: August 18, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Arkansas inmate Joseph L. Stephens appeals the district court&s1 order dismissing
without prejudice his civil rights complaint after Stephens failed to comply with
multiple court orders directing him to file an amended complaint clarifying his claims
against certain defendants, and warning him that he risked dismissal if he failed to
comply. Having carefully reviewed the record and Stephens&s brief, we conclude that
the district court did not abuse its discretion, see Edgington v. Missouri Dep&t of
Corrections, 52 F.3d 777, 779 (8th Cir. 1995) (standard of review), and that Stephens&s
arguments on appeal lack merit. Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry Cavaneau, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-